Citation Nr: 0901520	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-24 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.M.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran's claims are now under the 
jurisdiction of the RO in North Little Rock, Arkansas.  The 
veteran attended a hearing before the undersigned in 
September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Previously, the veteran had not provided sufficient details 
of his stressors so as to warrant an attempt at stressor 
verification through U. S. Army & Joint Services Records 
Research Center (JSRRC).  However, at his hearing, the 
veteran explained his stressors further.  One occurred in 
January 1970.  The veteran's battery was overrun and he had 
to kill a Vietnamese child.  Another occurred around March 
1970 or April 1970 when the veteran's unit was distributing 
hand grenades and a soldier was accidentally blown up.  Now 
that additional information has been obtained, these 
stressors should be verified through JSRRC.

The claims file reflects that the veteran has applied for 
Social Security Administration (SSA) benefits, but those 
records have not been associated with the claims file.  These 
records must be obtained before a decision can be made.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the veteran's 
stressors through JSRRC.  At a minimum, 
request verification of (1) an incident 
in January or February 1970 in which the 
veteran's battery was overrun and (2) an 
incident in March 1970 or April 1970 when 
the veteran's unit was distributing hand 
grenades and a soldier was accidentally 
blown up.

2.  Obtain the veteran's SSA records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

